Name: Commission Regulation (EEC) No 2915/83 of 18 October 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/ 10 Official Journal of the European Communities 20. 10. 83 COMMISSION REGULATION (EEC) No 2915/83 of 18 October 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof* Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1 577/8 1 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 21 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1983 . For the Commission Karl-Heinz NARJES Member of the Commission 0 OJ No L 154, 13 . 6. 1981 , p . 26. (2) OJ No L 323, 19 . 11 . 1982, p . 8 . 2Q. 10 . 83 Official Journal of the European Communities No L 287/11 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 07.01-131 07.01-15 ) 07.01-21 1 07.01-22 J 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 J ex 07.01-36 07.01-41 1 07.01-43 ] 07.01 All 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 1513 4443 961 1701 3972 1214 4057 270,47 796,33 172,15 304,76 704,93 217,62 721,93 75,39 223,32 48,04 85,06 194,91 61,02 202,45 226,33 667,69 144,14 255,18 595,32 182,46 609,24 23,88 70,67 15,21 26,92 62,80 19,31 64,09 44567 132662 28449 50364 118152 36254 120429 84,39 251,37 54,00 95,61 218,45 68,69 227,93 19,01 62,06 11.94 21,14 49,72 16.95 52,87 1.30 1.32 1.40 1.50 1.60 1.70 1.74 07.01-451 07.01-47 J ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks 3454 1342 2389 3216 568 7266 2052 612,97 240,32 426,91 570,78 100,83 1 289,44 368,76 169,48 67,07 119,00 157,82 27,88 356,52 102,39 517,66 201,22 357,25 482,03 85,15 1088,95 308 ,V9 54,61 21,23 37,70 50,85 8,98 114,87 32,41 102740 39715 70346 95668 16901 216122 60531 189,95 75,39 133,20 176,87 31,24 399,58 114,51 43,23 16,67 30,02 40,26 7,11 90.95 25.96 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 ] 07.01-81 1 07.01-82 J 07.01-85 07.01-91 07.01-93 07.01-94 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S ex 07.01 T Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines (Solanum melongena L.) 22532 10172 2431 1344 2108 44408 1335 2555 1799 3998,75 1813,34 432,73 238,64 374,1 1 7965,69 237,70 453,53 319,36 1 105,64 507,67 121,35 65,98 103,44 2210,49 66,91 125,39 88,30 3376,99 1 526,77 365,18 201,53 315,94 6651,74 200,63 383,01 269,70 356,25 160,70 38,41 21,26 33,32 700,33 21,17 40,40 28,45 670225 300506 72186 39998 62704 1317180 39729 76015 53528 1239,16 568,89 136,62 73.95 115,93 2474,71 75,29 140,54 98.96 282,05 125,88 31,69 16,83 26,38 549,40 17,42 31,98 22,52 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 ex 07.01 T ex 07.01 T ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh : 873 3651 3787 2233 4372 9301 9350 154,94 655,81 672,21 396,27 784,39 1 650,60 1 659,44 42,84 182,19 185,86 109,56 217,67 456,38 458,83 130,84 ¢ 547,87 567,69 334,65 655,00 1 393,95 1401,41 13,80 57,86 59,88 35,30 68,96 147,05 147,84 25969 107875 112669 66419 129704 276655 278137 48,01 203,91 208,31 122,80 243,68 511,50 514,24 10,92 46,64 47,41 27,95 54,10 116,42 117,04 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 No L 287/ 12 Official Journal of the European Communities 20. 10. 83 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2421 429,74 118,82 362,92 38,28 72029 133,17 30,31 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1686 299,36 82,77 252,81 26,67 50176 92,77 21,11 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27730 52,50 11,83 2.60.2 08.02-31  Mandarins and wilkings 1704 303,85 84,60 254,63 26,90 50388 94,57 20,97 2.60.3 08.02-32  Clementines 896 160,99 44,69 134,46 14,14 26426 49,95 11,21 2.60.4 08.02-34 1 08.02-37 1  Tangerines and others 3858 684,73 189,32 578,26 61,00 114768 212,19 48,29 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2906 515,76 142,60 435,56 45,95 86446 159,82 36,37 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70\l  white 2884 511,91 141,54 432,31 45,60 85801 158,63 36,10 2.80.2 ex 08.02-70li  pink 3943 699,74 193,47 590,94 62,34 117283 216,84 49,35 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2383 422,95 116,94 357,19 37,68 70891 131,06 29,83 2.95 08.05-50 08.05 C Chestnuts 4978 883,40 244,25 746,04 78,70 148066 273,75 62,31 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1604 284,81 78,75 240,53 25,37 47737 88,26 20,08 2.110 08.06-33li 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1438 255,21 70,56 215,53 22,73 42776 79,08 18,00 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,6Q 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1813 325,50 90,35 271,87 28,60 53429 100,99 22,67 2.130 ex 08.07-32 ex 08.07 B Peaches 1813 325,29 90,26 271,63 28,59 53789 101,05 22,43 2.140 ex 08.07-32 ex 08.07 B Nectarines 2691 479,80 133,60 402,07 42,48 79565 149,33 33,11 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 ] 08.07 D Plums 1550 275,10 76,06 232,32 24,50 46109 85,25 19,40 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 19943 3547,42 981,66 2978,88 314,96 594311 1 097,49 248,76 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 7285 1 306,73 362,62 1091,18 114,88 216076 405,96 90,12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 1491 264,76 73,20 223,60 23,58 44377 82,04 18,67 2.195 ex 08.09-90 ex 08.09 Pomegranates 3949 700,92 193,80 591,94 62,44 117481 217,20 49,43 2.200 ex 08.09-90 ex 08.09 Kiwis 12096 2146,61 593,53 1812,84 191,24 359791 665,21 151,41 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77